 17-08264-rdd         Doc 35       Filed 09/09/19 Entered 09/09/19 16:06:48           Main Document
                                                Pg 1 of 73



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
In re:                                                           :
                                                                 :    Chapter 11
THE GREAT ATLANTIC & PACIFIC TEA                                 :
COMPANY, INC., et al.                                            :    Case No. 15-23007 (RDD)
                                                                 :
                                    Debtors.                     :
---------------------------------------------------------------- x
The Official Committee of Unsecured Creditors on :
behalf of the bankruptcy estate of THE GREAT                     :
ATLANTIC & PACIFIC TEA COMPANY, INC., :
et al.                                                           :    Adv. Proc. No. 17-08264 (RDD)
                                    Plaintiff,                   :
                                                                 :                 DECLARATION OF
                  v.                                             :                  TIM CARNAHAN
                                                                 :
McKESSON CORPORATION,                                            :
                                                                 :
                                    Defendant.                   :
---------------------------------------------------------------- x


 Tim Carnahan, states, under penalty of perjury:

         1.        This declaration is offered in support of the opposition of Plaintiff The Official

 Committee of Unsecured Creditors on behalf of the bankruptcy estate of The Great Atlantic &

 Pacific Tea Company, Inc., et al. (“A&P”) to defendant McKesson Corporation’s (“McKesson”)

 motion for summary judgment.

         2.        I was A&P’s Senior Vice President and Chief Financial Officer from August 2014

 until May 2016. My duties and responsibilities included, among other things, overseeing and

 managing A&P’s accounting, finance, treasury, tax, payroll, and pension departments. In the

 exercise of my duties, I had a responsibility to oversee and participate in the managing of the

 financial relationship between A&P and McKesson and its subsidiaries, McKesson Pharmacy

 Systems LLC (“MPS”) and McKesson Specialty Care Distribution Corporation (“MSCD”).


 {00025483v1 }                                             1
17-08264-rdd       Doc 35     Filed 09/09/19 Entered 09/09/19 16:06:48           Main Document
                                           Pg 2 of 73



        3.      Among other things, I am knowledgeable about the way A&P prepared and

maintained books, records, and files in the regular course of its business, including those

pertaining to McKesson, and the way A&P would record information or employ contractors to

record information in its books, records, and files.

        4.      The facts set forth in this Declaration, except where stated upon information and

belief, are based upon my personal knowledge, my education, and my work experience. These

facts are also based on my review of relevant documents concerning A&P and its operations as

well as relevant documents exchanged in the course of discovery including, but not limited to,

those documents annexed as Exhibits to this Declaration. If called to testify, I would testify

competently to the facts set forth in this Declaration.

        5.      McKesson was A&P’s primary supplier of prescription drugs and other health and

beauty care products; MPS provided A&P with, among other things, licensed computer software

and ongoing pharmacy systems services; and MSCD provided A&P with specialty drugs and

other pharmaceutical products.

        6.      McKesson, MPS, and MSCD were integral parts of A&P’s pharmacy business.

        7.      A&P’s pharmacy business contributed to a complete customer offering and was

critical to the health of many of its customers.

        8.      During the Preference Period, it was very important that A&P preserve the value

of its businesses in the months before commencing its Chapter 11 bankruptcy cases. So, A&P

strove to keep its businesses, including its pharmacy business, operating in its usual course of

business without any interruptions.




{00025483v1 }                                      2
17-08264-rdd        Doc 35      Filed 09/09/19 Entered 09/09/19 16:06:48                   Main Document
                                             Pg 3 of 73



        9.       In the months leading up to A&P’s commencement of its Chapter 11 bankruptcy

cases, A&P was aware that its Supply Agreement with McKesson was to expire on August 31,

2015.

                               Threats of Non-Delivery of Merchandise

        10.      During the Preference Period, there were several occasions as discussed below

when McKesson threatened A&P with non-delivery of Merchandise1 if A&P did not make

payment to McKesson on the exact due date.

        11.      For instance, on May 22, 2015, the Friday before Memorial Day weekend, A&P

received a threat of non-delivery of Merchandise from McKesson. See annexed as Exhibit “A”,

a true and correct copy of an email without attachment from Jenifer Towsley, VP Credit and

Financial Services, U.S. Pharmaceutical, McKesson (“Towsley”), to Robin M. Page2, RPh., Vice

President of Pharmacy, The Great Atlantic & Pacific Tea Company, Inc. (“Page”)(May 22, 2015

9:39 A.M.); and annexed as Exhibit “B”, a true and correct copy of an email from Towsley to

Tim Carnahan, Senior Vice President and Chief Financial Officer , The Great Atlantic & Pacific

Tea Company, Inc. (“Carnahan”)(May 22, 2015 10:56 A.M.) produced by McKesson in

discovery.

        12.      On May 22, 2015, A&P was to pay McKesson its Friday payment for

Merchandise. See annexed as Exhibit “D”, a true and correct copy of an email with attachments

from Page to Carnahan (May 20, 2015 8:59 A.M.); and an email from Claire Workman,

Accounts Receivable, McKesson (“Workman”) to Pat Aleman, Administrative Coordinator,




1
  Term is defined at paragraph 1(A) of the Supply Agreement dated December 6, 2012, a copy of which is annexed
to the Declaration of Dawn DeVito (“DeVito Declaration”) as Exhibit “H”.
2
  It is my understanding that Robin Page went to work for McKesson after her tenure with A&P ended, and upon
information and belief, she still works for McKesson.
{00025483v1 }                                          3
17-08264-rdd       Doc 35    Filed 09/09/19 Entered 09/09/19 16:06:48           Main Document
                                          Pg 4 of 73



Treasury and Inventory Control, The Great Atlantic & Pacific Tea Company, Inc., (“Aleman”)

(May 20, 2015 8:51 A.M.).

        13.     A&P had initiated two Automated Clearing House (“ACH”) payments on May

22, 2015 in the amounts of $3,840,125.40 for non-Generics Merchandise and $552,809.19 for

Generics Merchandise; and, McKesson would have received these payments on May 26, 2015.

See annexed as Exhibit “E”, a true, correct and redacted copy of an email from Nancy Brown,

Financial Analyst, The Great Atlantic & Pacific Tea Company, Inc. to Joe Laureni, Manager of

Treasury and Inventory Control, The Great Atlantic & Pacific Tea Company, Inc. (May 22, 2015

12:00 P.M.).

        14.     On May 22, 2015, I became aware that McKesson was concerned that payment

had not yet arrived from A&P as payment was due that day. See annexed as Exhibit “A”, a true

and correct copy of an email without attachment from Page to Carnahan, Eric Kanterman, Chief

Merchandising Officer, The Great Atlantic & Pacific Tea Company, Inc. (“Kanterman”), and

Joan Baker, Director of Treasury and Inventory Control, The Great Atlantic & Pacific Tea

Company, Inc. (“Baker”)(May 22, 2015 9:44 A.M.).

        15.     I also became aware that McKesson threatened that if it did not receive a wire

payment that day, it would “be holding shipment immediately.” Annexed as Exhibit “A”, a true

and correct copy of an email without attachment from Towsley to Page (May 22, 2015 9:39

A.M.).

        16.     I learned from Robin Page, A&P’s Vice President of Pharmacy, who was

responsible for overseeing A&P’s pharmacy operations, that McKesson threatened to “hold up

… [A&P’s] shipments today which is HUGE since … [A&P] would not be able to get anything




{00025483v1 }                                    4
17-08264-rdd            Doc 35       Filed 09/09/19 Entered 09/09/19 16:06:48                     Main Document
                                                  Pg 5 of 73



till maybe Tuesday.” Annexed as Exhibit “A”, a true and correct copy of an email without

attachment from Page to Carnahan, Kanterman, and Baker (May 22, 2015 9:44 A.M.).

          17.       It would have been a significant problem for A&P and its customers if McKesson

Merchandise shipments were held up.

          18.       In an effort to de-escalate this situation and to provide assurances that payment

was forthcoming, I told Jenifer Towsley, McKesson’s VP Credit and Financial Services, U.S.

Pharmaceutical, that “[w]e will be able to get the ACH notification to you today for payment

Tuesday so there is no interruption of service” and apologized for the inconvenience. Annexed

as Exhibit “B”, a true and correct copy of an email from Carnahan to Towsley (May 22, 2015

7:48 A.M.3) produced by McKesson in discovery.

          19.       Ms. Towsley though demanded that I “arrange for a wire payment, not an ACH,

today in order to continue service.” Annexed as Exhibit “B”, a true and correct copy of an

email from Towsley to Carnahan (May 22, 2015 10:56 A.M.) produced by McKesson in

discovery.

          20.       I clearly understood that to mean that if A&P did not immediately wire the

payment for receipt by McKesson on Friday, May 22, 2015, that McKesson would have stopped

shipment of essential McKesson Merchandise to A&P’s pharmacies.

          21.       A threat of this nature from McKesson, A&P’s primary pharmaceutical supplier,

was treated very seriously.

          22.       Therefore, to ensure that there would be no such disruptions of service, which was

critical to A&P’s business, A&P was forced to wire its payment to McKesson that day. See




3
    Upon information and belief, the time stamp for this email is not EST, but for another time zone.
{00025483v1 }                                               5
17-08264-rdd            Doc 35       Filed 09/09/19 Entered 09/09/19 16:06:48                     Main Document
                                                  Pg 6 of 73



annexed as Exhibit “B”, a true and correct copy of an email from Carnahan to Towsley (May

22, 2015 8:41 A.M.4) produced by McKesson in discovery.

          23.       As a result, A&P cancelled the ACH payments in process to McKesson and paid

McKesson by wire in the total amount of $4,392,934.59 on May 22, 2015. See Exhibit “E”, and

annexed as Exhibit “F”, a true, correct and redacted copy of “824 Application Advice Report”, a

confirmation of transaction acceptance for A&P’s wire transaction to McKesson effective May

22, 2015.

          24.       McKesson’s threat of immediate non-shipment of Merchandise on May 22, 2015

was a change in the way that the parties had previously dealt with one another when A&P was

late or it was thought A&P was going to be late with a payment to McKesson.

          25.       From what I recall, in prior instances, during the pre-Preference Period, when

A&P was late with a payment or McKesson thought that A&P was going to be late with a

payment, A&P either paid McKesson by wire so that the payment arrived on the exact due date

and was not late, or if payment was late, A&P may have been subjected to additional charges as

a result under the Supply Agreement. See e.g. annexed as Exhibit “G”, a true and correct copy

of an email from Carnahan to Carnahan (February 26, 2015 6:36 P.M.) produced by McKesson

in discovery; a true and correct copy of an email from Lalitha Iragavarapu, Sr. Manager,

Accounts Receivable, McKesson (“Iragavarapu”) to Christian Baker, McKesson; and Dan

Jefferies, McKesson (February 27, 2015 12:07 P.M.) produced by McKesson in discovery; a true

and correct copy of an email from Iragavarapu to Meg Mitchell, Director, Strategic Solutions,

McKesson Retail National Accounts, McKesson (“Mitchell”); Dan Jefferies, McKesson; and

Christian Baker, McKesson (February 27, 2015 1:01 P.M.) produced by McKesson in discovery;



4
    Upon information and belief, the time stamp for this email is not EST, but for another time zone.
{00025483v1 }                                               6
17-08264-rdd       Doc 35    Filed 09/09/19 Entered 09/09/19 16:06:48            Main Document
                                          Pg 7 of 73



a true and correct copy of an email from Shivani Sharma, McKesson (“Sharma”) to Iragavarapu;

Meg Mitchell, Director, Strategic Solutions, McKesson Retail National Accounts, McKesson

(“Mitchell”); Dan Jefferies, McKesson; and Christian Baker, McKesson (February 27, 2015 1:11

P.M.) produced by McKesson in discovery; and a true and correct copy of an email from

Iragavarapu to Sharma and Mitchell (February 27, 2015 9:14:29 P.M.) produced by McKesson in

discovery; annexed as Exhibit “H”, a true and correct copy of an email from Iragvarapu to

Towsley; Workman; and Courtney Voirin, Supervisor, Accounts Receivable Management,

McKesson (“Voirin”)(March 3, 2015 10:10 A.M.); a true and correct copy of an email from

Towsley to Iragavarapu; Workman; and Voirin (March 3, 2015 12:25 P.M.) produced by

McKesson in discovery; annexed as Exhibit “I”, a true and correct copy of an email without

attachment from Voirin to Aleman (March 27, 2015 8:16 A.M.), and a true and correct copy of

an email without attachment from Towsley to Carnahan (March 27, 2015 11:48 A.M.); and

annexed as Exhibit “H” to the DeVito Declaration, Supply Agreement at Section 4(E). In each

of these instances, I do not recall McKesson ever threatening A&P with non-delivery of

Merchandise.

        26.     Then, on or about June 10, 2015, I participated in a telephone conference call with

McKesson representatives. See annexed as Exhibit “C”, a true and correct copy of an email

from Page to Carnahan and Kanterman (June 10, 2015 5:34 P.M.).

        27.     McKesson representatives told A&P that if McKesson did not receive payment

that Friday, then A&P would not receive its Merchandise delivery that following Monday. See

id.

        28.     Again, to ensure the continuation of delivery of Merchandise, among other things,

A&P paid McKesson via ACH on the exact due date of June 12, 2015 in the amount of

$4,086,597.70 for non-Generics Merchandise and in the amount of $1,595,482.76 for Generics
{00025483v1 }                                    7
17-08264-rdd       Doc 35      Filed 09/09/19 Entered 09/09/19 16:06:48          Main Document
                                            Pg 8 of 73



Merchandise. See annexed as Exhibit “J”, a true and correct copy of a “824 Application Advice

Report”, a confirmation of transaction acceptance of A&P’s ACH transaction to McKesson

scheduled for June 12, 2015.

        29.     Based on my conversations with McKesson on or about May 22, 2015 and June

10, 2015, it was clear to me that if A&P did not promptly pay McKesson on the exact due date,

then A&P risked non-delivery of Merchandise to its pharmacies, which was essential to A&P’s

business and its customers.

        30.     Then, on July 1, 2015, I learned from Robin Page that Ms. Towsley was following

up with A&P to ensure McKesson would be paid on Thursday July 2, 2015, as Ms. Towsley

thought that Friday, July 3, 2015 was a bank holiday. See annexed as Exhibit “K”, a true and

correct copy of an email from Page to Carnahan and Kanterman (July 1, 2015 11:33 A.M.); and a

true and correct copy of email from Towsley (July 1, 2015 7:58 A.M.). Ms. Towsley was

mistaken though, which was later acknowledged, as the banks were open on Friday, July 3, 2015.

See Exhibit “K”, a true and correct copy of an email from Towsley to Kimberly Evans, Team

Lead, Accounts Receivable Management, McKesson, (“Evans”)(July 1, 2015 11:26 A.M.).

        31.     A&P did pay McKesson via ACH with payment arriving on the exact due date of

Friday, July 3, 2015. See annexed as Exhibit “L”, a true and correct copy of a “824 Application

Advice Report”, a confirmation of transaction acceptance for A&P’s ACH transaction to

McKesson scheduled for July 3, 2015.

        32.     I do not recall an instance during the pre-Preference Period when a senior

McKesson representative such as Jenifer Towsley, Vice President of Credit and Finance

Services, U.S. Pharmaceutical, McKesson Corporation, contacted A&P a day or more in advance

of a McKesson payment due date to ensure that McKesson would be paid by the exact due date.



{00025483v1 }                                    8
17-08264-rdd       Doc 35     Filed 09/09/19 Entered 09/09/19 16:06:48           Main Document
                                           Pg 9 of 73



        33.     On July 9, 2015, I learned that Meg Mitchell, Director, Strategic Solutions,

McKesson Retail National Accounts, of McKesson, contacted A&P’s Robin Page, the day before

the Friday, July 10, 2015 payment due date to ensure that McKesson would be paid by then. See

annexed as Exhibit “M”, a true and correct copy of an email from Mitchell to Page (July 9, 2015

3:35 P.M.).

        34.     At that time, Robin Page, wrote to me and Eric Kanterman, A&P’s Chief

Merchandising Officer, that it seems McKesson is “going to ask every week” whether A&P is

going to make its Friday payment. Exhibit “M”, a true and correct copy of an email from Page

to Carnahan and Kanterman (July 9, 2015 3:41 P.M.).

        35.     I thought that as well.

        36.     A&P did pay McKesson via ACH with payment arriving on the exact due date of

Friday, July 10, 2015. See annexed as Exhibit “L”, a true, correct and redacted copy of the

relevant portions of a “824 Application Advice Report”, a confirmation of transaction acceptance

for A&P’s ACH transaction to McKesson scheduled for July 10, 2015.

        37.     Again, I do not recall an instance during the pre-Preference Period when a senior

McKesson representative such as Meg Mitchell, Director, Strategic Solutions, McKesson Retail

National Accounts, contacted A&P a day or more in advance of a McKesson payment due date

to ensure that McKesson would be paid by the exact due date.

        38.     By this time, I had the clear, ongoing understanding that if A&P failed to make

prompt payment to McKesson by the exact due date that McKesson would not deliver

Merchandise that was much needed by A&P and its customers.

        39.     Being that McKesson was A&P’s primary pharmaceutical supplier, and that A&P

was trying to preserve the value of its business and to continue to satisfy customer needs, A&P



{00025483v1 }                                    9
17-08264-rdd      Doc 35     Filed 09/09/19 Entered 09/09/19 16:06:48           Main Document
                                         Pg 10 of 73



could not risk non-delivery of Merchandise leading up to the commencement of its Chapter 11

bankruptcy cases or afterwards.

        40.     Thus, in response to the mounting pressure from McKesson, A&P was forced to

comply with McKesson’s demands in order to ensure that Merchandise continued to be delivered

to its pharmacies and was forced to prioritize payment to this creditor over others. This

continued up to the commencement of A&P’s Chapter 11 bankruptcy cases.

                                        Change of Terms

        41.     My understanding of the payment terms under the Supply Agreement for non-

Generics Merchandise is that invoices dated from Monday through Friday of a week were due

and payable by Friday of the following week, and for Generics Merchandise, invoices dated

Monday through Friday of a week were due and payable on the sixth following Friday. See

annexed as Exhibit “H” of the DeVito Declaration, the Supply Agreement at Section 4(A).

        42.     Generally, non-Generics Merchandise was paid on six (6) day terms, and

Generics Merchandise on forty-one (41) day terms. See e.g., Exhibit “D”, a true and correct

copy of an email with attachments from Workman to Aleman (May 20, 2015 8:51 A.M.);

Exhibit “I”, a true and correct copy of an email without attachment from Workman to Aleman

(March 25, 2015 7:53 A.M.); Exhibit “K”, a true and correct copy of an email without

attachment from Evans to Aleman (July 1, 2015 7:44 A.M.).

        43.     During the Preference Period, A&P paid McKesson subject to the aforementioned

payment terms until July 13, 2015 when McKesson changed terms on a go-forward basis. See

annexed as Exhibit “N”, a true and correct copy of a letter dated July 2, 2015 from Towsley to

Christopher McGarry, Exec. Vice Pres. (sic), Legal Services (sic), The Great Atlantic & Pacific




{00025483v1 }                                   10
17-08264-rdd       Doc 35       Filed 09/09/19 Entered 09/09/19 16:06:48         Main Document
                                            Pg 11 of 73



Tea Company, Inc. (“McGarry”); Carnahan; Mike Mills (sic), Exec. Vice Pres.(sic), Chief

Merchandising Officer (sic), The Great Atlantic & Pacific Tea Company, Inc. (“Mills”); and

Page (the “July 2nd Letter”).

        44.     As per the July 2nd Letter, McKesson’s Ms. Towsley, informed A&P that

“effective on and after July 13, 2015, as to all future purchases, A&P’s credit terms are reduced

to one (1) day sales outstanding (“DSO”) with a maximum daily credit limit of $1 million.” Id.

The stated reasons for this credit reduction was McKesson’s assertion of an “adverse material

change in A&P’s financial situation and the fact that A&P ha[d] ceased to meet McKesson’s

credit requirements.” Id.

        45.     I had questions for McKesson after receiving this letter. Nevertheless, it was

clear to me that McKesson was demanding the unilateral and drastic compression of A&P’s

payment and credit terms. I was very concerned about the impact this would have on A&P’s

cash flow and ability to operate.

        46.     After the July 2nd Letter, McKesson and A&P discussed, among other things, the

mechanics of McKesson’s payment and credit terms reduction.

        47.     On July 13, 2015, Ms. Towsley provided “a very high level summary of the

expectations [for the new payment and credit terms] so that … [McKesson] can make sure …[it]

get[s] payment.” Annexed as Exhibit “O”, a true and correct copy of an email provided by

McKesson from Towsley to Carnahan, Page, Kanterman, and Mitchell (July 13, 2015 2:15:21

P.M.). Ms. Towsley informed me, in part, that “McKesson … expect[ed] payment via a wire,

rather than an ACH, on the day following shipment.” Id. Later that day, I was provided an excel

spreadsheet of the approximated total amount of McKesson’s deliveries on July 13, 2015 with

payment due on July 14, 2015. See annexed as Exhibit “P”, a true and correct copy of an email



{00025483v1 }                                    11
17-08264-rdd        Doc 35    Filed 09/09/19 Entered 09/09/19 16:06:48           Main Document
                                          Pg 12 of 73



with attachment from Towsley to Carnahan, Page, Kanterman, and Mitchell (July 13, 2015 2:34

P.M.).

         48.     I understood that, as of July 13, 2015, terms were changed such that Merchandise

would be delivered by McKesson on one day and payment would be received by McKesson the

day after the delivery of Merchandise via wire and not ACH. Prior to July 13, 2015, it had been

A&P’s standard procedure to ACH payment to McKesson as opposed to sending a wire

payment. See e.g., Exhibits “J” and “L”.

         49.     To the best of my knowledge, the July 2nd Letter was not preceded by any

discussion between A&P and McKesson regarding these “credit terms” (as referenced in the July

2nd Letter). Exhibit “N”. As A&P’s Chief Financial Officer, I would have expected to have

been involved in any such discussion along with A&P’s Chief Merchandising Officer.

         50.     On July 15, 2015, McKesson sent A&P another letter, stating in part that

“[f]ollowing the July 2, 2015 letter, McKesson and A&P have spoken about these credit terms

and the resulting logistical issues from these terms. To address these issues, A&P’s credit terms

are increased to two (2) DSO with a maximum daily credit limit of $2 million. These revised

credit terms are effective immediately.” Annexed as Exhibit “Q” a true and correct copy of a

letter dated July 15, 2015 from Towsley to McGarry, Carnahan, Mills (sic), and Page (the “July

15th Letter”).

         51.     Notably, the letter drafted by McKesson does not expressly state that A&P

willingly consented to these compressed terms.

         52.     A&P was put in a position where it was forced to acquiesce to McKesson’s

demand for a change in terms, and thus, A&P had no choice but to accept these new, unilateral,

compressed terms. Continuity was critical to A&P’s business and customer service and finding a



{00025483v1 }                                    12
17-08264-rdd       Doc 35    Filed 09/09/19 Entered 09/09/19 16:06:48           Main Document
                                         Pg 13 of 73



new primary pharmaceutical supplier would have been impossible in such a constricted time

frame.

         53.    Although McKesson drastically and unilaterally changed terms, McKesson

nevertheless continued to extend credit to A&P although McKesson began to enforce a

maximum daily credit limit after sending the July 2, 2015 Letter. See Exhibit “N”.

         54.    I did not understand the terms change imposed by McKesson to mean that A&P’s

payment for Merchandise was to be contemporaneous with the delivery of said Merchandise.

         55.    I did understand though that these change in terms imposed by McKesson would

constrain, and did constrain, A&P’s ability to manage its cash flow especially since the payments

to McKesson were one of the largest vendor payments that A&P had to make on an ongoing

basis. See e.g. Exhibit “M”.

         56.    I was very concerned about A&P’s ability to keep up with the financial demands

and constraints that these new terms imposed on A&P.

         57.    While this was going on, I recall being keenly aware of the fact that (1) A&P was

looking to renew its contract or extend its terms with McKesson, as the Supply Agreement was

set to expire on August 31, 2015; (2) McKesson relayed that it would not be able to move

forward with contract renewal discussions given the status of A&P’s finances and McKesson’s

concerns; and (3) at this time, A&P’s ability to find an alternate primary pharmaceutical vendor

would be extremely difficult if not impossible. See annexed as Exhibit “R”, a true and correct

copy of an email calendar invite provide by McKesson from Page to Page, Carnahan,

Kanterman, and Mitchell (July 2, 2015 7:33:15 P.M); and annexed as Exhibit “S”, a true and

correct copy of an email provided by McKesson from Mitchell to Jeffrey Ball, Vice President of

Strategic Sourcing, The Great Atlantic & Pacific Tea Company, Inc. (July 2, 2015 9:50:07 P.M.).



{00025483v1 }                                   13
17-08264-rdd       Doc 35    Filed 09/09/19 Entered 09/09/19 16:06:48            Main Document
                                         Pg 14 of 73



        58.     In order to continue to make McKesson’s payments on 41 and 6 day terms and

now meet the new terms imposed on and after July 13, 2015 by McKesson on a go-forward

basis, A&P was put in a position where it was forced to accommodate McKesson and prioritize

payments to McKesson over and above other creditors.

        59.     I declare under the penalty of perjury that to the best of my knowledge and after

reasonable inquiry, the foregoing is true and correct.

Executed this 5th day of September 2019.

                                                             /s/ Tim Carnahan
                                                                     TIM CARNAHAN




{00025483v1 }                                    14
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 15 of 73




               EXHIBIT A
          17-08264-rdd    Doc 35     Filed 09/09/19 Entered 09/09/19 16:06:48            Main Document
                                                 Pg 16 of 73



From:                            Page, Robin
Sent:                            Friday, May 22, 2015 9:44 AM
To:                              Carnahan, Tim; Kanterman, Eric; Baker, Joan
Subject:                         FW: A&P_Pathmark weekly report for 05.10.15-05.16.15 Due 05.22.15
Attachments:                     AnP_Pathmark 05.10.15-05.16.15 Due 05.22.15.xls; ATT00001.htm

Importance:                      High


Are we holding payment? They are saying they will hold up our shipments today which is HUGE since we would not be
able to get anything till maybe Tuesday.

Please let me know

Thanks,

Robin

From: Towsley, Jenifer [mailto:Jenifer.Towsley@McKesson.com]
Sent: Friday, May 22, 2015 9:39 AM
To: Page, Robin
Subject: Fwd: A&P_Pathmark weekly report for 05.10.15-05.16.15 Due 05.22.15

Robin:
Lots of chatter on the fact that you all have retained FTI.

Obviously with a $10m exposure, McKesson is concerned with the recent increase in missed payments and this
news related to a likely restructuring.

Please confirm for me that we will be receiving a payment today. Additionally I would like to have a call set up
with your CFO as soon as possible. McKesson was a strong partner for you through the restructure in 2010. I
would expect that with our significant investment in trade terms that there be some proactive discussion
between us. Can you set this call up or send me in the right direction to set this up?

If we do not receive a wire payment today, we will be holding shipment immediately. I know this is a holiday
weekend, and would like to get this resolved as early as possible today.

Thank you,
Jenifer Towsley
VP Credit and Financial Services
U.S. Pharmaceutical

McKesson Corporation
One Post Street, 20th Floor
San Francisco, CA 94104

415.983.9333 ph
415.420.2024 cell

                                                          1
       17-08264-rdd     Doc 35    Filed 09/09/19 Entered 09/09/19 16:06:48          Main Document
                                              Pg 17 of 73

Confidentiality Notice: This e-mail message, including any attachments, is for the sole use of the intended
recipient(s) and may contain confidential and privileged information that is exempt Sent from my iPhone



Begin forwarded message:

From: "Workman, Claire" <Claire.Workman@McKesson.com>
To: "'Klug, Mary'" <Klugm@APTEA.com>, "'alemanp@aptea.com'" <alemanp@aptea.com>, "Voirin,
Courtney" <Courtney.Voirin@McKesson.com>, "'Page, Robin'" <PageR@APTEA.com>, "Iragavarapu,
Lalitha" <Lalitha.Iragavarapu@McKesson.com>, "Baker, Joan" <BAKERJ@APTEA.com>, "Towsley, Jenifer"
<Jenifer.Towsley@McKesson.com>
Subject: FW: A&P_Pathmark weekly report for 05.10.15-05.16.15 Due 05.22.15

Good morning,


Could someone please confirm that McKesson will receive wire payment today - as I do not show that
McKesson received today’s payment $4,587,431.62 via ACH.

Payment in the amount of $3,840,125.40 is due Friday, 05/22/15.
The generic total is $747,306.22 and is due on 05/22/15.



Wire Payments Only

Listed below are the new WIRE INSTRUCTIONS (only) (NOT ACH CREDIT INSTRUCTIONS).
        Please make sure the customer is asking for WIRE Instructions and not ACH Instructions.


     BANK NAME:                                 Bank of America, Concord, CA
     Transit Routing Number:
     Account Number:
     Account Name:                       CGSF Funding Corporation,
                                         An indirect subsidiary of McKesson, Inc.


Thank you,
Claire




From: Workman, Claire
Sent: Wednesday, May 20, 2015 7:50 AM
To: 'alemanp@aptea.com'
Cc: Hauf, Lisa; Korbish, Debbie; 'Page, Robin'; 'Klug, Mary'; Haynes, Cathy; Towsley, Jenifer; Korbish,
Debbie; 'foxp@aptea.com'; 'CompuesA@APTEA.com'; Voirin, Courtney; Evans, Kimberly; Hughes, Erin;
Joslyn, Denise

                                                     2
        17-08264-rdd      Doc 35Filed 09/09/19 Entered 09/09/19 16:06:48                  Main Document
                                              Pg 18 of 73
Subject: A&P_Pathmark weekly report for 05.10.15-05.16.15 Due 05.22.15



Good morning Pat,


Attached are the A&P / Pathmark reports for week ending 05/16/15. Doc dates are 05/10/15 through 05/16/15.



Payment in the amount of $3,840,125.40 is due Friday, 05/22/15. The generic total is $886,529.16 and is due
on 06/26/15.




Thank you,


Claire Workman
Accounts Receivable

McKesson Corporation
McKesson Financial Center
McKesson Pharmaceutical
1220 Senlac Drive
Carrollton TX 75006

972-389-3392 Tel
972-446-5782 Fax
claire.workman@mckesson.com<mailto:claire.workman@mckesson.com>

Confidentially Notice: This email message, including any attachments, is for the sole use of the intended
recipients and may contain confidential and/or privileged information. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply
e-mail, delete this message and destroy all copies thereof.




                                                         3
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 19 of 73




                EXHIBIT B
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 20 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 21 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 22 of 73




               EXHIBIT C
           17-08264-rdd               Doc 35          Filed 09/09/19 Entered 09/09/19 16:06:48                                     Main Document
                                                                  Pg 23 of 73



From:                                           Page, Robin
Sent:                                           Wednesday, June 10, 2015 5:34 PM
To:                                             Carnahan, Tim; Kanterman, Eric
Subject:                                        Notes from Fast call with McKesson

Importance:                                     High


They never received the fiscal year end Financials, would like to see them before we can have our next call

Issues
    1. Over the past 6 months they received payments late 3 times
          a. If they do not receive payment on Friday we will not be receiving our drug delivery Monday
          b. Eric assured them this would not happen again

     2. STI Coming on board
            a. What options are they looking at
            b. Reason we brought them on board

     3. Sourcing contract
           a. Without getting the financials they cannot agree to extending the terms
           b. Meg wanted to make sure that Jeff Ball was informed that she could not get counter/answer the MOU
                till after Jennifer gives the go ahead

Take away:
   1. Tim to get Jennifer the Financials ASAP
   2. Robin will schedule another call Friday at 4pm if they get the financials by tomorrow am
   3. Eric will reach out to Jeff Ball to explain why McKesson is not responding to the MOU
   4. Jennifer will try to get her questions to Tim prior to the meeting


Robin M Page, RPh.
Vice President of Pharmacy
The Great Atlantic & Pacific Tea Co., Inc.
2 Paragon Drive
Montvale, NJ 07645
Phone 201.571.8324
Fax 201.571.8335




                                                               ***Confidentiality Notice***
This electronic message transmission contains information belonging to The Great Atlantic & Pacific Tea Co. that is solely for the recipient named above and which may be
confidential or privileged. THE GREAT ATLANTIC & PACIFIC TEA CO. EXPRESSLY PRESERVES AND ASSERTS ALL PRIVILEGES AND IMMUNITIES APPLICABLE TO THIS TRANSMISSION.
If you are not the intended recipient, be aware that any disclosure, copying, distribution or use of this communication is STRICTLY PROHIBITED. If you have received this
electronic transmission in error, please notify me by telephone at 201‐571‐4248. Thank you.




                                                                                   1
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 24 of 73




               EXHIBIT D
           17-08264-rdd               Doc 35          Filed 09/09/19 Entered 09/09/19 16:06:48            Main Document
                                                                  Pg 25 of 73



From:                                             Page, Robin
Sent:                                             Wednesday, May 20, 2015 8:59 AM
To:                                               Carnahan, Tim
Subject:                                          Fwd: A&P_Pathmark weekly report for 05.10.15-05.16.15 Due 05.22.15
Attachments:                                      AnP_Pathmark 05.10.15-05.16.15 Due 05.22.15.xls; Copy of GX Chain 013-940 Dating
                                                  Report_20_05_2015_Report.xls



As we discussed. This is how mckeson informs what is due when


Thank you,
Robin
Sent from my Verizon Wireless 4G LTE smartphone




-------- Original message --------
From: "Workman, Claire"
Date:05/20/2015 8:51 AM (GMT-05:00)
To: "Aleman, Pat"
Cc: "Hauf, Lisa" , "Korbish, Debbie" , "Page, Robin" , "Klug, Mary" , "Haynes, Cathy" , "Towsley, Jenifer" ,
"Korbish, Debbie" , "Fox, Patti" , "Compuesto, Aimee" , "Voirin, Courtney" , "Evans, Kimberly" , "Hughes,
Erin" , "Joslyn, Denise"
Subject: A&P_Pathmark weekly report for 05.10.15-05.16.15 Due 05.22.15



Good morning Pat,


Attached are the A&P / Pathmark reports for week ending 05/16/15. Doc dates are 05/10/15 through 05/16/15.



Payment in the amount of $3,840,125.40 is due Friday, 05/22/15. The generic total is $886,529.16 and is due on
06/26/15.




Thank you,


Claire Workman
Accounts Receivable

McKesson Corporation
McKesson Financial Center
McKesson Pharmaceutical
1220 Senlac Drive
Carrollton TX 75006


                                                                          1
        17-08264-rdd       Doc 35      Filed 09/09/19 Entered 09/09/19 16:06:48                Main Document
                                                   Pg 26 of 73
972-389-3392 Tel
972-446-5782 Fax
claire.workman@mckesson.com

Confidentially Notice: This email message, including any attachments, is for the sole use of the intended recipients and
may contain confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender by reply e-mail, delete this message and
destroy all copies thereof.




                                                            2
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 27 of 73




  The attachment(s) to the foregoing e-mail
   were produced in native format and are
    available at The Clerk of the Court.
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 28 of 73




                EXHIBIT E
                                                      17-08264-rdd                     Doc 35         Filed 09/09/19 Entered 09/09/19 16:06:48                 Main Document
                                                                                                                  Pg 29 of 73
From:                              Brown, Nancy
Sent:                              Friday, May 22, 2015 12:00 PM
To:                                Laureni, Joe
Cc:                                Roselli, Tonie
Subject:                           Mc Kesson bank info



 Transaction         Transaction          Payee Name                                     Payee Bank       Payee Account   Batch Number           Transaction    Effective   Payment   Transaction     Sum   Sum
 Date                Time                                                                Number           Number                                 Number         Date        Method    Amount SUM      Ct    Amt
                                                                                                                                                                                                      SUM   SUM

 05-22-2015          08:41                MC KESSON DRUG CO                                                               Friday-US052215-4W-1   176288         26-May-     ACH        3,840,125.40     57 9075799
                                                                                                                                                                2015
 05-22-2015          08:41                MC KESSON DRUG CO                                                               Friday-US052215-4W-1   176289         26-May-     ACH         552,809.19      57 9075799
                                                                                                                                                                2015

Hi Joe,
Please recall these ACHs. They are being sent by wire on a different account number.

Thank you


Nancy L. Brown
Financial Analyst
Great A&P Tea Co
201‐571‐4031 phone
201‐571‐4900 fax




                                                                               1
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 30 of 73




                EXHIBIT F
                                                                                Page 1 of 1
   17-08264-rdd    Doc 35    Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                         Pg 31 of 73




 824 Application Advice Report
 Payor Bank Name: WFNDEBI01
 Transaction Date: 05-22-2015
 Transaction Time: 11:36

 Transaction Detail:

 Payee Name: MC KESSON DRUG CO
 Payee Bank Number:
 Payee Account Number:
 Batch Number:
 Transaction Number: 176314
 Effective Date: 05-22-2015
 Payment Method: FWT
 Transaction Amount: $4,392,934.59
 Status Message: OK - Transaction Accepted


 Batch Summary:




file:///C:/Users/BrownN.APTEAESTATE/AppData/Local/Microsoft/Windows/Temporary...   6/4/2019
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 32 of 73




               EXHIBIT G
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 33 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 34 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 35 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 36 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 37 of 73




               EXHIBIT H
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 38 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 39 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 40 of 73




                 EXHIBIT I
           17-08264-rdd   Doc 35     Filed 09/09/19 Entered 09/09/19 16:06:48            Main Document
                                                 Pg 41 of 73



From:                           Towsley, Jenifer <Jenifer.Towsley@McKesson.com>
Sent:                           Friday, March 27, 2015 11:48 AM
To:                             Carnahan, Tim
Cc:                             Aleman, Pat
Subject:                        Fwd: A&P_Pathmark weekly report for 03.15.15-03.21.15 Due 03.26.15



Tim:
I will be giving you a call shortly to discuss, but we will need a wire processed today for this payment.

Thank you,

Jenifer Towsley
VP Credit and Financial Services
U.S. Pharmaceutical

McKesson Corporation
One Post Street, 20th Floor
San Francisco, CA 94104

415.983.9333 ph

415.420.2024 cell


Begin forwarded message:

From: "Voirin, Courtney" <Courtney.Voirin@McKesson.com>
Date: March 27, 2015 at 8:19:58 AM PDT
To: "Towsley, Jenifer" <Jenifer.Towsley@McKesson.com>
Subject: RE: A&P_Pathmark weekly report for 03.15.15-03.21.15 Due 03.26.15

Jenifer,

Just talked to Patti Fox at A&P and she said that they are having problems with payment transmissions because
of some upgrades to their system yesterday.She said they are working on it but does not have an ETA.

Courtney Voirin
Supervisor
Accounts Receivable Management
Quote to Cash Solutions
972.446.4676 telephone
916.267.6210 facsimile
McKesson Corporation
McKesson Financial Center
1220 Senlac Drive
Carrollton, Texas 75006
www.mckesson.com
                                                         1
       17-08264-rdd     Doc 35    Filed 09/09/19 Entered 09/09/19 16:06:48            Main Document
                                              Pg 42 of 73

Achieving Excellence through connectedness!



-----Original Message-----
On Mar 27, 2015, at 8:16 AM, Voirin, Courtney <Courtney.Voirin@McKesson.com> wrote:

Good Morning Pat,

I do not show McKesson received today's payment $4,731,048.02. Can you please confirm?

Payment in the amount of $3,858,143.67 is due Friday, 03/27/15.
The generic total is $872,904.35 and is due on 03/27/15.

If needed, you can process wire payment:

Wire Payments

Listed below are the new WIRE INSTRUCTIONS (only) (NOT ACH CREDIT INSTRUCTIONS).
         Please make sure the customer is asking for WIRE Instructions and not ACH Instructions.


      BANK NAME:                                  Bank of America, Concord, CA
      Transit Routing Number:
      Account Number:
      Account Name:                        CGSF Funding Corporation,
                                           An indirect subsidiary of McKesson, Inc.



Courtney Voirin
Supervisor
Accounts Receivable Management
Quote to Cash Solutions
972.446.4676 telephone
916.267.6210 facsimile
McKesson Corporation
McKesson Financial Center
1220 Senlac Drive
Carrollton, Texas 75006
www.mckesson.com<http://www.mckesson.com/>

Achieving Excellence through connectedness!


From: Workman, Claire
Sent: Wednesday, March 25, 2015 7:53 AM
To: 'alemanp@aptea.com'
Cc: 'Feinerman, Marc'; Hauf, Lisa; Korbish, Debbie; 'Page, Robin'; 'garciame@aptea.com'; 'Klug, Mary';
Haynes, Cathy; Towsley, Jenifer; Korbish, Debbie; 'foxp@aptea.com'; 'CompuesA@APTEA.com'; Voirin,
                                                      2
        17-08264-rdd      Doc 35  Filed 09/09/19 Entered 09/09/19 16:06:48                Main Document
                                               Pg 43 of 73
Courtney; Evans, Kimberly; 'Ramalingam, Raj'; Pickell, Shari; Hughes, Erin
Subject: A&P_Pathmark weekly report for 03.15.15-03.21.15 Due 03.26.15



Good morning Pat,


Attached are the A&P / Pathmark reports for week ending 03/21/15. Doc dates are 03/15/15 through 03/21/15.



Payment in the amount of $3,858,143.67 is due Friday, 03/27/15. The generic total is $944,591.15 and is due
on 05/01/15.




Thank you,


Claire Workman
Accounts Receivable

McKesson Corporation
McKesson Financial Center
McKesson Pharmaceutical
1220 Senlac Drive
Carrollton TX 75006

972-389-3392 Tel
972-446-5782 Fax
claire.workman@mckesson.com<mailto:claire.workman@mckesson.com>

Confidentially Notice: This email message, including any attachments, is for the sole use of the intended
recipients and may contain confidential and/or privileged information. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply
e-mail, delete this message and destroy all copies thereof.




<A&P_Pathmark weekly report for 02.08.15-02.14.15 Due 02.20.15.eml>




                                                         3
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 44 of 73




                EXHIBIT J
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 45 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 46 of 73




               EXHIBIT K
          17-08264-rdd     Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48           Main Document
                                                Pg 47 of 73



From:                           Page, Robin
                                <IMCEAEX-_O=APTEA_OU=MONNTADM_CN=RECIPIENTS_CN=PAGER@namprd13.pr
                                od.outlook.com>
Sent:                           Wednesday, July 01, 2015 11:33 AM
To:                             Carnahan, Tim; Eric Kanterman (KANTERME@APTEA.com)
Subject:                        FW: **URGENT Clarification**Re: A&P_Pathmark weekly report for 06.21.15-06.27.15
                                Due 07.03.15




________________________________________
From: Towsley, Jenifer [Jenifer.Towsley@McKesson.com]
Sent: Wednesday, July 01, 2015 11:26 AM
To: Evans, Kimberly
Cc: Aleman, Pat; Hauf, Lisa; Korbish, Debbie; Page, Robin; Klug, Mary; Haynes, Cathy; Fox, Patti;
Compuesto, Aimee; Voirin, Courtney; Hughes, Erin; Joslyn, Denise; Workman, Claire
Subject: Re: **URGENT Clarification**Re: A&P_Pathmark weekly report for 06.21.15-06.27.15 Due
07.03.15

Team:
Apologies, I was working from an outdated bank holiday listing and have confirmed out bank is open.

Jenifer

On Jul 1, 2015, at 7:58 AM, Towsley, Jenifer <Jenifer.Towsley@McKesson.com> wrote:

**Urgent Clarification**

All:
Friday is a holiday. This payment is expected tomorrow, July 2nd. Please confirm that we will see
payment tomorrow. If you are unable to initiate an ACH this evening, we will expect a wire payment.

Thank you,
Jenifer Towsley
VP Credit and Financial Services
McKesson Corporation
425.420.2024

On Jul 1, 2015, at 7:44 AM, Evans, Kimberly <Kimberly.Evans@McKesson.com> wrote:

Good morning Pat,

                                                       1
       17-08264-rdd    Doc 35    Filed 09/09/19 Entered 09/09/19 16:06:48       Main Document
                                             Pg 48 of 73

Attached are the A&P / Pathmark reports for week ending 06/27/15. Doc dates are 06/21/15 through
06/27/15.


Payment in the amount of $ $ 4,069,543.77 is due Friday, 07/03/15. The generic total is $846,593.47
and is due on 08/07/15.


Thank you,
Kimberly Evans
Team Lead
Accounts Receivable Management
Quote to Cash Solutions
972-446-5462 telephone
916-267-6210 facsimile
McKesson Corporation
McKesson Financial Center
1220 Senlac Drive
Carrollton, Texas 75006
www.McKesson.com<../../../../ej160xk/My%20Documents/Customer%20Engagement-
Joy/www.McKesson.com>


This e-mail message, including any attachments, is for the sole use of the intended recipients and may
contain confidential and/or privileged information. Any unauthorized review, use, disclosure or
distribution is prohibited. If you are not the intended recipient, please contact the sender by reply e-
mail, delete this message and destroy all copies thereof.




<AnP_Pathmark 06.21.15-06.27.15 Due 07.03.15.xls> <GX Chain 013-940 Dating
Report_01072015_Report (2).xls>




                                                   2
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 49 of 73




                EXHIBIT L
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 50 of 73
                                                                               Page 1 of 9
   17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48    Main Document
                                       Pg 51 of 73




 824 Application Advice Report
 Payor Bank Name: WFNDEBI01
 Transaction Date: 07-09-2015
 Transaction Time: 13:30

 Transaction Detail:




file:///C:/Users/BrownN.APTEAESTATE/AppData/Local/Microsoft/Windows/Temporary... 8/15/2019
                                                                                Page 7 of 9
   17-08264-rdd    Doc 35    Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                         Pg 52 of 73




 Payee Name: MC KESSON DRUG C
 Payee Bank Number:
 Payee Account Number:
 Batch Number: 091000011947761
 Transaction Number: 185435
 Effective Date: 07-10-2015
 Payment Method: ACH
 Transaction Amount: $3,504,264.07
 Status Message: OK - Transaction Accepted

 Payee Name: MC KESSON DRUG C
 Payee Bank Number:
 Payee Account Number:
 Batch Number: 091000011947760
 Transaction Number: 185434
 Effective Date: 07-10-2015
 Payment Method: ACH
 Transaction Amount: $865,317.11
 Status Message: OK - Transaction Accepted




file:///C:/Users/BrownN.APTEAESTATE/AppData/Local/Microsoft/Windows/Temporary... 8/15/2019
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 53 of 73




               EXHIBIT M
        17-08264-rdd    Doc 35    Filed 09/09/19 Entered 09/09/19 16:06:48            Main Document
                                              Pg 54 of 73



From:                         Page, Robin
Sent:                         Thursday, July 09, 2015 4:36 PM
To:                           Kanterman, Eric
Subject:                      RE: Can you verify that tomorrow's payment is coming?



I sent that to you already - that was her 1st email

She has a call tonight with Jen and Britt

Thanks,

Robin


-----Original Message-----
From: Kanterman, Eric
Sent: Thursday, July 09, 2015 4:16 PM
To: Page, Robin
Subject: RE: Can you verify that tomorrow's payment is coming?

She e mailed you on this but no response to your prior e mail?

-----Original Message-----
From: Page, Robin
Sent: Thursday, July 09, 2015 3:41 PM
To: Carnahan, Tim; Kanterman, Eric
Subject: FW: Can you verify that tomorrow's payment is coming?

Seems they are going to ask every week

Thanks,

Robin


-----Original Message-----
From: Mitchell, Meg [mailto:Meg.Mitchell@McKesson.com]
Sent: Thursday, July 09, 2015 3:39 PM
To: Page, Robin
Subject: Re: Can you verify that tomorrow's payment is coming?


                                                      1
      17-08264-rdd    Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                           Pg 55 of 73
Thanks!

Sent from my iPhone

> On Jul 9, 2015, at 3:36 PM, "Page, Robin" <PageR@APTEA.com> wrote:
>
> Yes - there have not been any issues at all
>
> Thanks,
>
> Robin
>
>
> -----Original Message-----
> From: Mitchell, Meg [mailto:Meg.Mitchell@McKesson.com]
> Sent: Thursday, July 09, 2015 3:35 PM
> To: Page, Robin
> Subject: Can you verify that tomorrow's payment is coming?
>
>
>
> Sent from my iPhone




                                               2
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 56 of 73




               EXHIBIT N
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 57 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 58 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 59 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 60 of 73




               EXHIBIT O
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 61 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 62 of 73




                EXHIBIT P
       17-08264-rdd     Doc 35      Filed 09/09/19 Entered 09/09/19 16:06:48       Main Document
                                                Pg 63 of 73



From:                         Carnahan, Tim
Sent:                         Monday, July 13, 2015 3:24 PM
To:                           Baker, Joan; Klug, Mary
Subject:                      FW: Supply Agreement between A&P and McKesson; Changes to Payment and Credit
                              Terms
Attachments:                  ap 07.13.15 combined.xlsx



fyi

-----Original Message-----
From: Towsley, Jenifer [mailto:Jenifer.Towsley@McKesson.com]
Sent: Monday, July 13, 2015 2:34 PM
To: Carnahan, Tim; Page, Robin; Kanterman, Eric
Cc: Mitchell, Meg
Subject: RE: Supply Agreement between A&P and McKesson; Changes to Payment and Credit Terms

Tim:
Please see attached. Total amount for today's deliveries: $1,447,016.35

This is an example of the high level summary we can provide on the day prior to a wire. Two things to
consider:
        1) It is not possible to provide until 11am, in order to capture the correct daily invoices.
        2) The amount will not match exactly the amount needed to be wired, because of credits and
other items that hit the account. The exact amount needed via wire can be sent by 10am the day
following.

We can discuss on today's call.

Here are the wiring instructions:

Wire Payments

Listed below are the new WIRE INSTRUCTIONS (only) (NOT ACH CREDIT INSTRUCTIONS).

           BANK NAME                   Bank of America, Concord, CA
           Transit Routing Number:
           Account Number:
           Account Name:         CGSF Funding Corporation, An indirect subsidiary of McKesson, Inc.

Thank you,

Jenifer Towsley
                                                    1
       17-08264-rdd     Doc 35     Filed 09/09/19 Entered 09/09/19 16:06:48       Main Document
                                               Pg 64 of 73
VP Credit and Financial Services
U.S. Pharmaceutical

McKesson Corporation
One Post Street, 20th Floor
San Francisco, CA 94104

415.983.9333 ph
415.420.2024 cell

Confidentiality Notice: This e-mail message, including any attachments, is for the sole use of the
intended recipient(s) and may contain confidential and privileged information that is exempt from
disclosure under applicable laws. Any unauthorized review, copying, use, disclosure or distribution is
prohibited. If you are not the intended recipient and have received this communication in error,
please notify the sender by reply e-mail, delete this e-mail from your system and destroy all copies of
the original message. Thank you

-----Original Message-----
From: Towsley, Jenifer
Sent: Monday, July 13, 2015 7:15 AM
To: Tim Carnahan; Robin Page; Eric Kanterman; Mitchell, Meg
Subject: Supply Agreement between A&P and McKesson; Changes to Payment and Credit Terms

Hi Tim;
I know we have a call today, and we can go over the details of the new terms process live, however I
wanted to give a very high level summary of the expectations so that we can make sure to get
payment.

1) McKesson will expect payment via a wire, rather than an ACH, on the day following shipment.

2) McKesson is able to send high level summary by 11am ET each day for that's days shipments (I am
looking into the requested 10am ET) so that A&P is able to set up a wire for the following day. I will
have the high level summary shortly for tomorrow's wire. Today this summary will come directly from
me.

3) McKesson will be able to send the detail as A&P receive today on the day following shipment (to
back up the summary from the day prior).

All existing payables prior to today's shipment will be due on their regular scheduled due date.

I will have all details for you on the call re: contacts for the reporting, wire instructions (same as you
have used in the past). Following the call I will also detail in writing the parameters of the process and
the terms.

                                                    2
       17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                           Pg 65 of 73
Thank you,
Jenifer Towsley
415.983.9333 ph
415.420.2024 cell




                                               3
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 66 of 73




  The attachment(s) to the foregoing e-mail
   were produced in native format and are
    available at The Clerk of the Court.
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 67 of 73




               EXHIBIT Q
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 68 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 69 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 70 of 73




               EXHIBIT R
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 71 of 73
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 72 of 73




                EXHIBIT S
17-08264-rdd   Doc 35   Filed 09/09/19 Entered 09/09/19 16:06:48   Main Document
                                    Pg 73 of 73
